UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 06107 John Hancock Patriot Select Dividend Trust (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Alfred P. Ouellette, Senior Attorney and Assistant Secretary 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4324 Date of fiscal year end: June 30 Date of reporting period: September 30, 2006 ITEM 1. SCHEDULE OF INVESTMENTS John Hancock Patriot Select Dividend Trust Securities owned by the Fund on September 30, 2006 (unaudited) Issuer Shares Value Common stocks 38.43% (Cost $76,370,913) Electric Utilities 2.78% FPL Group, Inc. 20,000 900,000 Pinnacle West Capital Corp. 30,000 1,351,500 Progress Energy, Inc. 84,000 3,811,920 Progress Energy, Inc., (Contingent Value Obligation) (B)(I) 20,000 6,200 Gas Utilities 2.01% National Fuel Gas Co. 56,150 2,041,052 Peoples Energy Corp. 57,750 2,347,537 Integrated Telecommunication Services 2.02% AT&T, Inc. 97,700 3,181,112 Verizon Communications, Inc. 33,150 1,230,859 Multi-Utilities 30.90% Alliant Energy Corp. 148,000 5,288,040 Ameren Corp. 85,400 4,508,266 CH Energy Group, Inc. 151,250 7,784,838 Consolidated Edison, Inc. 45,000 2,079,000 Dominion Resources, Inc. 51,000 3,900,990 DTE Energy Co. 155,900 6,471,409 Duke Energy Corp. 53,410 1,612,982 Energy East Corp. 242,000 5,740,240 KeySpan Corp. 179,500 7,384,630 NiSource, Inc. 117,700 2,558,798 NSTAR 188,000 6,271,680 OGE Energy Corp. 96,092 3,469,882 SCANA Corp. 21,700 873,859 TECO Energy, Inc. 176,750 2,766,138 Vectren Corp. 30,000 805,500 WPS Resources Corp. 51,000 2,531,130 Xcel Energy, Inc. 169,000 3,489,850 Oil & Gas Storage & Transportation 0.72% Kinder Morgan, Inc. 15,000 1,572,750 Page 1 John Hancock Patriot Select Dividend Trust Securities owned by the Fund on September 30, 2006 (unaudited) Credit Issuer, description rating (A) Shares Value Preferred stocks 60.96% (Cost $130,601,033) Agricultural Products 1.49% Ocean Spray Cranberries, Inc., 6.25%, Ser A (S) BB+ 40,000 3,246,252 Consumer Finance 2.23% SLM Corp., 6.97%, Ser A BBB+ 92,000 4,881,520 Diversified Banks 0.36% Abbey National Plc, 7.375%, Depositary Shares, Ser B (United Kingdom) A 29,700 779,328 Diversified Financial Services 5.65% Bank of America Corp., 6.204%, Depositary Shares, Ser D A 220,000 5,614,400 Citigroup, Inc., 6.213%, Depositary Shares, Ser G A 44,000 2,253,680 Citigroup, Inc., 6.231%, Depositary Shares, Ser H A 86,100 4,477,200 Electric Utilities 18.83% Alabama Power Co., 5.20% BBB+ 240,000 5,736,000 Boston Edison Co., 4.25% BBB+ 64,157 5,164,639 Duquesne Light Co., 6.50% BB+ 107,000 5,270,820 Entergy Arkansas, Inc., 6.45% BB+ 100,000 2,531,250 Entergy Mississippi, Inc., 6.25% BB+ 104,000 2,570,755 Interstate Power & Light Co., 7.10%, Ser C BBB- 25,000 646,095 Interstate Power & Light Co., 8.375%, Ser B Baa3 46,000 1,426,000 PPL Electric Utilities Corp., 6.25%, Depositary Shares BBB 200,000 5,093,760 PPL Energy Supply, LLC, 7.00% BBB 50,000 1,275,000 Public Service Electric & Gas Co., 6.92% BB+ 30,627 3,201,480 Southern California Edison Co., 6.00% Ser C BBB- 18,000 1,825,506 Southern California Edison Co., 6.125% BBB- 35,000 3,490,158 Virginia Electric & Power Co., $6.98 BB+ 10,500 1,092,000 Virginia Electric & Power Co., $7.05 BB+ 10,000 1,040,313 Wisconsin Public Service Corp., 6.76% A- 7,500 783,750 Gas Utilities 2.67% Southern Union Co., 7.55%, Ser A BB+ 226,300 5,834,014 Investment Banking & Brokerage 7.07% Bear Stearns Cos., Inc. (The), 5.49%, Depositary Shares, Ser G BBB 140,200 6,449,200 Bear Stearns Cos., Inc. (The), 6.15%, Depositary Shares, Ser E BBB 23,000 1,161,500 Goldman Sachs Group, Inc., 6.20%, Ser B A- 20,000 518,000 Lehman Brothers Holdings, Inc., 5.67%, Depositary Shares, Ser D A- 125,600 6,028,800 Page 2 John Hancock Patriot Select Dividend Trust Securities owned by the Fund on September 30, 2006 (unaudited) Lehman Brothers Holdings, Inc., 5.94%, Depositary Shares, Ser C A- 13,000 651,950 Merrill Lynch & Co., Inc., 6.375%, Depositary Shares, Ser 3 A- 25,000 647,250 Life & Health Insurance 2.55% MetLife, Inc., 6.50%, Ser B BBB 215,000 5,570,650 Multi-Utilities 9.52% Baltimore Gas & Electric Co., 6.99%, Ser 1995 Ba1 40,000 4,155,000 BGE Capital Trust II, 6.20% BBB- 200,000 4,782,000 PNM Resources, Inc., 6.75%, Conv BBB- 66,055 3,305,392 PSEG Funding Trust II, 8.75% BB+ 36,300 941,622 SEMPRA Energy, $4.36 BBB+ 19,250 1,578,500 SEMPRA Energy, $4.75, Ser 53 BBB+ 6,305 534,349 South Carolina Electric & Gas Co., 6.52% Baa1 55,000 5,515,472 Oil & Gas Exploration & Production 6.65% Anadarko Petroleum Corp., 5.46%, Depositary Shares, Ser B BB 20,000 1,885,000 Apache Corp., 5.68%, Depositary Shares, Ser B BBB 48,174 4,800,843 Devon Energy Corp., 6.49%, Ser A BB+ 53,500 5,406,844 Nexen, Inc., 7.35% (Canada) BB+ 95,000 2,441,500 Regional Banks 2.39% HSBC USA, Inc., $2.8575 (G) A1 108,000 5,214,380 Specialized Finance 0.24% CIT Group, Inc., 6.35%, Ser A BBB+ 20,000 516,200 Thrifts & Mortgage Finance 1.10% Sovereign Bancorp, Inc., 7.30%, Depositary Shares, Ser C BB+ 90,000 2,412,000 Wireless Telecommunication Service 0.21% Telephone & Data Systems, Inc., 6.625% A- 19,300 465,516 Interest Par value Issuer, description, maturity date rate (%) Value Short-term investments 0.61% (Cost $1,341,609) Commercial Paper 0.61% Chevron Texaco Corp., Due 10-2-06 5.240 1,342 1,341,609 Total investments (cost $208,313,555) 100.00% Page 3 John Hancock Patriot Select Dividend Trust Footnotes to Schedule of Investments September 30, 2006 (unaudited) (A) Credit ratings are unaudited and are rated by Moody's Investors Service where Standard & Poor's ratings are not available unless indicated otherwise. (B) This security is fair valued in good faith under procedures established by the Board of Trustees. These securities amounted to $6,200 or 0.00% of the Fund's total investments as of September 30, 2006. (G) Security rated internally by John Hancock Advisers, LLC. (I) Non-income-producing security. (S) This security is exempt from registration under Rule 144A of the Securities Act of 1933. Such security may be resold, normally to qualified institutional buyers, in transactions exempt from registration. Rule 144A securities amounted to $3,246,252 or 1.49% of the Fund's total investments as of September 30, 2006. Parenthetical disclosure of a foreign country in the security description represents country of a foreign issuer. The percentage shown for each investment category is the total value of that category as a percentage of the total investments of the Fund. The cost of investments owned on September 30, 2006, including short-term investments, was $208,313,555. Gross unrealized appreciation and depreciation of investments aggregated $13,830,567 and $3,606,463, respectively, resulting in net unrealized appreciation of $10,224,104. Footnotes to Schedule of Investments - Page 1 ITEM 2. CONTROLS AND PROCEDURES. (a) Based upon their evaluation of the registrant's disclosure controls and procedures as conducted within 90 days of the filing date of this Form N-Q, the registrant's principal executive officer and principal accounting officer have concluded that those disclosure controls and procedures provide reasonable assurance that the material information required to be disclosed by the registrant on this report is recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms. (b) There were no changes in the registrant's internal control over financial reporting that occurred during the registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrant's internal control over financial reporting. ITEM 3. EXHIBITS. Separate certifications for the registrant's principal executive officer and principal accounting officer, as required by Rule 30a-2(a) under the Investment Company Act of 1940, are attached. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. John Hancock Patriot Select Dividend Trust By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: November 29, 2006 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: November 29, 2006 By: /s/ John G. Vrysen John G. Vrysen Executive Vice President and Chief Financial Officer Date: November 29, 2006
